Exhibit TD Bank Finalizes Size of Preferred Share Issue November 4, 2008 - TORONTO - The Toronto-Dominion Bank (TDBFG) today announced that a group of underwriters led by TD Securities Inc. has exercised the option to purchase an additional 0.8 million non-cumulative 5-Year Reset Preferred Shares, Series AC (the Series AC Shares) carrying a face value of $25.00 per share.This brings the total issue announced on October 27, 2008, and expected to close November 5, 2008, to 8.8 million shares and gross proceeds raised under the offering to $220 million.TDBFG has filed in Canada a prospectus supplement to its January 11, 2007 short form base shelf prospectus in respect of this issue. The Series AC Shares will yield 5.60% per cent annually, payable quarterly, as and when declared by the Board of Directors of TDBFG, for the initial period ending January 31, 2014.Thereafter, the dividend rate will reset every five years at a level of 274 basis points over the then five-year Government of Canada bond yield. Holders of the Series AC Shares will have the right to convert all or any part of their shares into non-cumulative Floating Rate Preferred Shares, Series AD (the Series AD Shares), subject to certain conditions, on January 31, 2014, and on January 31 every five years thereafter.Holders of the Series AD Shares will be entitled to receive quarterly floating dividends, as and when declared by the Board of Directors of TDBFG, equal to the then three-month Government of Canada Treasury bill yield plus 274 basis points. TDBFG has made an application to list the Series AC Shares as of the closing date on the Toronto Stock Exchange. The securities offered have not been and will not be registered under the U.S.
